Citation Nr: 1736883	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  12-10 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Faverio, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1960 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied entitlement to service connection for each a low back disability, a left knee disability, and a left ankle disability.  The Veteran timely appealed.

The Board notes that the April 2010 rating decision also denied service connection for hearing loss and tinnitus.  Service connection for hearing loss and tinnitus was granted in an April 2017 Board decision.  The grant of service connection constitutes a full award of the benefits sought on appeal with respect to the claims of service connection for hearing loss and tinnitus.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board contains no indication that the Veteran has initiated an appeal with the initial ratings or effective dates assigned.  Grantham, 114 F.3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).  Thus, those issues are not before the Board. 

In that same April 2017 decision, the Board also addressed the issues listed above on the title page and remanded them to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the Board directed the AOJ to obtain outstanding treatment records identified by the Veteran and to obtain addendum opinions from the January 2012 VA examiner as to the etiology of the Veteran's low back and left knee disabilities.

As will be discussed further herein, the Board finds that the AOJ substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not have a low back disability that had its onset during active service or during the one year presumptive period, or is otherwise causally related to active service or any incident therein.

2.  The Veteran does not have a left knee disability that had its onset during service or during the one year presumptive period, or is otherwise causally related to active service or any incident therein.

3.  The Veteran does not have a left ankle disability that had its onset during service or within the one year presumptive period, or is otherwise causally related to active service or any incident therein.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309.

3.  The criteria for service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307. 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Due Process

The Board's April 2017 remand instructed that a VA examination be conducted and opinion obtained, to include consideration of the Veteran's lay statements.  As discussed below, such an opinion was obtained and this constituted compliance with the Board's remand instructions and its duty to assist the Veteran.

The Veteran has raised no other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.	Background

Pertinent history for the Veteran's claimed disabilities are documented in his service treatment records (STRs) and through the Veteran's lay statements in the record.  

In March 1962 he was seen after hurting his back while picking something up.  He was diagnosed with a lumbar strain.  There are no follow-up STRs indicating that he sought more medical attention for his lumbar strain during service.  

In October 1961, the Veteran was seen for a left leg and left ankle injury that occurred while playing football.  His left ankle was immobilized in a cast and activity was restricted by no marching in formation, physical training, exercises, prolonged walking or standing.  Restrictions applied to both duty and off-duty activities.  X-rays of his left ankle were taken and the examiner noted that there was no fracture.  There are no follow-up STRs indicating that he sought more medical attention for his left ankle sprain during service.

The Veteran's June 1963 separation examination showed that all relevant body systems, including the spine and lower extremities, were marked as normal.  On the June 1963 separation report of medical history, the Veteran indicated that he had no bone, joint, or other deformity or trick or locked knee.  The Veteran submitted a lay statement detailing why he did not report anything on the separation examination.  Specifically, in a letter dated July 2017, the Veteran recalls being told that if he complained about any problems in the separation examination, he would be held at a separation center until such time as necessary to determine the extent of any injuries or problems complained about.   He also stated that the examination lasted about 5 to 10 minutes.

Post-service treatment records show that the Veteran first visited the VA medical system in 2003, approximately 40 years following his separation from service.  The post-service treatment records available show that the Veteran's knee and ankle pain were first noted in May 2007, but arthritis has been listed under the "problem list" portion of the Birmingham medical note entries since November 2005.

Throughout his post-service treatment, the Veteran was not told by any examiner that his current joint pain or current disabilities were caused by service and he has not contended otherwise.  

The Veteran underwent a VA examination in June 2009 for his left ankle condition.  The Veteran reported that he got a left ankle injury during a football game in military service, which the examiner confirmed during a review of the Veteran's claims file.  The Veteran claimed to have intermittent left ankle pain since then.  At the time, the Veteran had daily constant moderate to severe left ankle pain that was aggravated by prolonged standing or walking.  It was alleviated by rest and medications.  He denied flare-ups and used a cane frequently as well as a left ankle brace.  The Veteran did not have any deformity but did have instability and "giving way" symptoms.  Other symptoms included pain, stiffness, weakness, and decreased speed of joint motion.   The weight-bearing joint was affected and the examiner noted that the gait was antalgic.  A summary of general joint findings showed that he had tenderness and painful movement in the left ankle.  Range of motion testing was completed and the left dorsiflexion was to 20 degrees and the left plantar flexion was to 25 degrees.  The right ankle was also documented as dorsiflexion to 20 degrees and plantar flexion to 35 degrees.  There was objective evidence of pain with active motion on the left side but none on the right side.

The examiner documented that there was no joint ankylosis and x-ray results from the June 2009 examination revealed no acute fracture, subluxation, joint effusion, or soft tissue abnormality identified in the left ankle.  The left ankle mortise is well-maintained.  Small osteophytes were seen off of the anterior and posterior tibia and off the medial malleolus.  The examiner determined that the diagnosis was degenerative joint disease (DJD) of the left ankle.

The examiner's medical opinion was the left ankle condition is less like than not (less than a 50 percent probability) caused by or a result of left ankle injury in the military service.  The examiner reasoned that the Veteran denied bone, joint or other deformity on separation history and in the separation examination.  The examiner also noted that approximately 40 years had passed since the ankle condition in service and documentation of an ankle condition in 2007.

The Veteran was afforded another VA examination in January 2012, this time for his back and knee conditions.  Regarding the lower back disability, the examiner noted that the Veteran's diagnosis was degenerative disc disease (DDD) of the lumbar spine.  The Veteran reported injuring his back in March 1962 and receiving treatment for chronic back pain since his release from the military by a primary care physician.

The Veteran reported monthly flare-ups lasting from 1 to 2 days with an intensity of 7 out of 10, with 10 being the worst.  Range of motion testing was performed and the results were as follows:  forward flexion to 75 degrees with pain at 75 degrees, extension ending at 30 degrees or greater with no objective evidence of painful motion, right lateral flexion at 30 degrees or greater with no objective evidence of painful motion, left lateral flexion ending at 30 degrees or greater with no objective evidence of painful motion, right lateral rotation to 30 degrees or greater with no objective evidence of painful motion, and left lateral rotation to 30 degrees or greater with no objective evidence of painful motion.  Repetitive-use testing after 3 repetitions was able to be done and there was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  

The examiner noted that the Veteran had functional loss and functional impairment of the thoracolumbar spine, such as, less movement than normal, excess fatigability, and interference with sitting, standing, and/or weight-bearing.  The Veteran did not have localized tenderness, guarding, muscle spasm or muscle atrophy.  A reflex exam, sensory exam, and straight leg raising test were all normal.  The Veteran did not have radiculopathy or other neurologic abnormalities or findings related to a thoracolumbar spine condition.  

Additionally, the Veteran did not have intervertebral disc syndrome (IVDS) and uses a cane on a regular basis as an assistive device.  Diagnostic testing was completed and arthritis was documented.  The Veteran does not have a vertebral fracture but did have degenerative joint disease of the lumbar spine, which was assessed in July 2009.  The examiner opined that the claimed condition was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness because there was no documentation of a chronic condition of a back strain and no DDD of the lumbar spine in service medical records.

With regard to the Veteran's knee condition, the Veteran was assessed with DJD of the left knee.  The Veteran reported injuring his left knee during active military service and that he has had chronic pain since.  He also reported having flare-ups about 4 to 5 times per year which last for 3 or 4 days with an intensity of 7 out of 10.  Range of motion testing was completed and the results are as follows:  right knee flexion to 110 degrees with objective evidence of pain at 110 degrees, no limitation of right knee extension, left knee flexion to 100 degrees with objective evidence of pain at 100 degrees, and no limitation of left knee extension.  Repetitive-use testing with 3 repetitions was available and there was no additional limitation in range of motion of the knee and lower leg.  There was functional impairment of the knee and lower leg manifested by less movement than normal, weakened movement, swelling, interference with sitting, standing and weight-bearing all in the left knee.

The Veteran did not have tenderness or pain to palpation for joint line or soft tissues of either knee.  A muscle strength test was performed and for knee flexion and knee extension, the right knee was normal but the left knee scored 4 out of 5 in both, which translates to active movement against some resistance.  Joint stability testing was also performed and all results were normal.  There was no evidence or history of recurrent patellar subluxation or dislocation and the Veteran had never had "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran had also not had any meniscal conditions or total knee joint replacements. 

Other pertinent physical findings included pain with standing and walking and the examiner noted that, as stated above, the Veteran uses a cane on a regular basis to assist with ambulation.  Diagnostic imaging testing was completed and no degenerative or traumatic arthritis was documented.  Based on a July 2009 x-ray, mild degenerative change at the left knee remained stable.  Ossific densities at the anterior proximal tibia remain unchanged.  No acute fracture or dislocation or any significant joint effusion is evident and the soft tissues were unremarkable. 

The examiner opined that the left knee disability was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no history of chronic knee pain in the military record.

As stated above, in April 2014 the Board found that the January 2012 VA examination was inadequate because etiology statements were not provided for the low back disability or the left knee disability and because the examiner did not discuss the Veteran's in-service injuries.  

Post-service treatment records reflect that in July 2014, the Veteran was seen in the Hematology and Oncology Clinic at the Birmingham VA Medical Center (VAMC).  Here, he noted knee pain which the Veteran himself attributed to weight gain.  A January 2016 Hematology and Oncology note reflect that the Veteran was seen for back pain, which he attributed to a herniated disc that was diagnosed in September 2015.

Pursuant to the Board's remand directives, a medical opinion was completed in May 2017.  The medical opinion stated that the low back DDD and left knee DJD are less likely than not (less than a 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.

Specifically, the medical opinion stated that the Veteran had a left tibia and ankle abrasion in October 1962, and that an examination did not indicate any injury to the knee, and x-rays showed no abnormalities.  STRs did not show recurrent knee pain and the separation examination did not indicate knee symptoms or a previous knee diagnosis.  Similarly, the Veteran was noted to have a lumbar strain in 1962 without evidence of recurrent symptoms or mention in the separation examination.  There are no records indicating left knee or back problems soon after separation from the military.  In a subsequent May 2017 addendum, the examiner indicated that she had reviewed the Veteran's lay statements of onset and continuity of low back and left knee pain since service.  She wrote: "I find these statements inconsistent with his lack of use of the medical system and his separation exam since neither show treatment for or chronic complaints of low back and left knee pain.  If symptoms were as significant as the Veteran's reports, one would have expected him to seek treatment at that time."



III.	Applicable Law

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Service connection for certain chronic diseases, including arthritis, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

Pursuant to 38 C.F.R. § 3.303(b), service connection is warranted where there is evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease.  If a chronic disease is noted in service but the condition is not shown to be chronic or a diagnosis of chronicity may legitimately be questioned, evidence of continuity of symptomatology after service is required.  The provisions of 38 C.F.R. § 3.303(b) relating to chronicity and continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has been diagnosed with DJD of the left knee and ankle and DDD of the lumbar spine.  Although DJD is not specifically referenced as a chronic disease in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a), the Court has long recognized that DJD denotes the presence of arthritis, which is listed as a chronic disease.  See Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) ("Degenerative joint disease, or osteoarthritis is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening'").  Moreover, while there may be a distinction between DJD and DDD, it is more favorable to the Veteran to treat DDD as a chronic disease and the Board will therefore do so.  See Brown v. Gardner, 513 U.S. 115, 118(1994) (in construing veterans' law, "interpretive doubt is to be resolved in the veteran's favor").  See also Bierman v. Brown, 6 Vet. App. 125, 126 (1994) (noting without comment that the RO had rated intervertebral disc syndrome under a diagnostic code applicable to arthritis).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

IV.	Analysis

Applying the legal criteria set forth above to the facts in this case, the Board concludes that the preponderance of the evidence is against the claims.

As set forth above, the record shows that the Veteran suffered an in-service injury to his low back and left ankle, and he reports chronic knee pain from service.  As noted, he was treated in March 1962 for his lower back and in October 1962 for his left ankle sprain.

Initially, the Board notes that, while the diagnoses of DJD and DDD warrant consideration of the provisions of 38 C.F.R. §§ 3.303(b) and 3.307, entitlement to service connection for these disabilities is not warranted under these provisions, for the following reasons.  38 C.F.R. § 3.303(b) applies where chronic disease is shown in service or noted in service but is not shown to be chronic or the diagnosis of chronicity may legitimately be questioned.  Here, while there were injuries to the low back and left leg and ankle, chronic diseases were not noted.  Similarly, the evidence does not reflect that a chronic disease manifested within the one year presumptive period.

There are three medical opinions as to whether the current left knee and ankle and back disabilities are related to or had their onset in service.  As noted, the January 2012 VA examination was found to be inadequate by the Board in its April 2017 remand, and it will therefore not be discussed further.  The June 2009 VA examiner found that the Veteran's left ankle disability was not related to service because of the Veteran's denial of bone, joint, or other deformity on the separation report of medical history, and the fact that 40 years had passed since the ankle injury in service and documentation of an ankle disorder in 2007.  Similarly, the May 2017 VA examiner noted the in-service injuries and the fact that contemporaneous examinations and X-rays did not show abnormalities, the evidence, including the separation report of medical history did not show recurrent symptoms, and there were no records indicating left knee or back problems soon after separation from service.  Significantly, the examiner added in an addendum that she had considered the lay statements of onset and continuity of low back and left knee pain since service but found these statements to be inconsistent with the Veteran's lack of use of the medical system and the negative separation examination and report as they did not chow treatment for or chronic complaints of low back and left knee pain.  The examiner's reasoning for these findings were that, if the symptoms were as significant as the Veteran reported, one would have expected him to seek treatment at that time.

As the VA examiners explained the reasons for their conclusions based on an accurate characterization of the evidence of record, their opinions are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Although the Veteran provided reasons for his lack of complaint at the time of separation, specifically, the desire not to be held at a separation center and the cursory nature of the examination, the May 2017 VA examiner specifically addressed the lay statements as required by the Board's April 2017 remand. Moreover, her explanation was based on her medical opinion as to the nature of the symptoms the Veteran reported.  Given this medical opinion and the other evidence, the Board finds that the Veteran's contemporaneous statements indicating a lack of bone, joint, or other deformity and the normal separation findings are of greater probative weight than the later statements of the Veteran made during the course of an appeal from the denial of compensation benefits.  See Fed. R. Evid. 803(4) (recognizing that statements made for the purpose of medical treatment generally are reliable); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) ("[R]ecourse to the [Federal] Rules [of Evidence] is appropriate where they will assist in the articulation of the Board's reasons")); Pond v. West, 12 Vet. App. 341, 345 (1999) (interest may affect the credibility of testimony).  In addition, given the medical findings that the symptoms described would have led to an expectation that the Veteran would have sought treatment earlier, this is a case in which the Board can, and will, consider in its assessment of the service connection claims the passage of a lengthy period of time during which the Veteran has not complained of the disorders at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Fountain v. McDonald, 27 Vet.App. 258, 272 (2015) ("[T]he Board must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation."); Horn v. Shinseki, 25 Vet.App. 231, 239 n.7 (2012) (recognizing that the absence of evidence cannot be substantive negative evidence without "a proper foundation . . .to demonstrate that such silence has a tendency to prove or disprove a relevant fact"); Buczynski v. Shinseki, 24 Vet.App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily
be recorded").

The Board has considered the Veteran's contentions that a relationship exists between his current disabilities and his in-service injuries and symptoms.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to a relationship between his current disabilities and his in-service injuries and symptoms is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  To the extent that the Veteran's statements are competent, the Board finds the specific, reasoned opinions of the June 2009 and May 2017 VA examiners to be of greater probative weight than the Veteran's more general lay assertions.

For the foregoing reasons, the preponderance of the evidence of record is against a finding that the Veteran's lower back, left knee, or left ankle conditions were caused by or related to the Veteran's period of active service.  The benefit of the doubt doctrine is therefore not for application and the claims for service connection for these disabilities must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
 

ORDER

Service connection for a low back disability is denied.

Service connection for a left knee disability is denied.

Service connection for a left ankle disability is denied.




____________________________________________
Jonathan Hager 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


